Citation Nr: 1723942	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left (minor) upper radiculopathy.

2.  Entitlement to an initial rating in excess of 20 percent for the period prior to December 22, 2015 for right (major) upper radiculopathy.

3.  Entitlement to an initial rating in excess of 30 percent for the period since December 22, 2015 for right (major) upper radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to August 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file. 

In the April 2016 rating decision, the RO granted service connection for left and right upper radiculopathy at initial 20 percent ratings, effective February 27, 2009.

In August 2015 and August 2016, the Board remanded these issues for additional development.

In a December 2016 rating decision, the Appeals Management Center (AMC) granted an increased 30 percent disability rating for the Veteran's right (major) upper radiculopathy, effective December 22, 2015.  The Board notes that the increase from 20 to 30 percent for the right (major) upper radiculopathy disability, did not constitute a full grant of the benefits sought.  Accordingly, the issue of entitlement to an initial rating in excess of 30 percent for right (major) upper radiculopathy remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's left (minor) upper radiculopathy manifests in mild incomplete paralysis, but not moderate incomplete paralysis, severe incomplete paralysis, or complete paralysis. 

2.  For the period prior to December 22, 2015, the evidence demonstrates that the Veteran's right (major) upper radiculopathy manifested in mild incomplete paralysis, but not moderate incomplete paralysis, severe incomplete paralysis, or complete paralysis. 

3.  For the period since December 22, 2015, the evidence demonstrates that the Veteran's right (major) upper radiculopathy manifests in moderate incomplete paralysis, but not severe incomplete paralysis, or complete paralysis.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for left (minor) upper radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§4.1 -4.14, 4.123, 4.124a, Diagnostic Code 8514 (2016). 

 2.  The criteria for an initial 20 percent rating for right (major) upper radiculopathy, for the period prior to December 22, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§4.1 -4.14, 4.123, 4.124a, Diagnostic Code 8514 (2016).

3.  The criteria for an initial 30 percent rating for right (major) upper radiculopathy, for the period since December 22, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§4.1 -4.14, 4.123, 4.124a, Diagnostic Code 8514 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a March 2009 letter.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the report of June 2009 and September 2014.  Per the August 2015 Board remand instructions, the Veteran also underwent a VA examination in December 2015. 

The June 2009, September 2014 and December 2015 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate evaluations of the Veteran.  As such, the Board finds that the June 2009, September 2014 and December 2015 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Per the August 2016 Board remand instructions, the Veteran was also provided with a Supplemental Statement of the Case (SSOC) in December 2016.

In light of the above, the Board also finds that the RO substantially complied with the August 2015 and August 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran to include his testimony.  Accordingly, the Board finds that no additional RO action to further develop the record on the claim is warranted.

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his peripheral neuropathy.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

As noted above, in the April 2016 rating decision, the RO granted service connection for left and right upper radiculopathy at initial 20 percent ratings, effective February 27, 2009 under Diagnostic Code 8514.

In a December 2016 rating decision, the AMC granted an increased 30 percent disability rating for the Veteran's right (major) upper radiculopathy, effective December 22, 2015 under Diagnostic Code 8514.

Diagnostic Code 8514 evaluates incomplete and complete paralysis of the radial nerve.  Under Diagnostic Code 8514, mild incomplete paralysis of the radial nerve is rated at 20 percent for both the major and minor extremity, moderate incomplete paralysis is rated 20 percent disabling on the minor side and 30 percent disabling on the major side; and severe incomplete paralysis is rated 40 percent disabling on the minor side and 50 percent disabling on the major side.  38 C.F.R. § 4.124a, Diagnostic Code 8514.  Complete paralysis of the radial nerve warrants a 60 percent disability rating for the minor side and a 70 percent disability rating for the major side. 

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 
C.F.R. § 4.124a. 

Complete paralysis of the radial nerve is marked by drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  Id.  

The words "mild," "moderate" and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

In this instance, multiple VA examinations have indicated that the Veteran is right handed.  The criteria for a major (dominant) joint thus apply for the right upper extremity.  See 38 C.F.R. § 4.68.

Factual Background and Analysis

In a March 2009 correspondence, a private physician noted that the Veteran's activities of daily living were affected by his condition.  The Veteran had cervical thoracic, lumbar and pelvic subluxation complicated by degenerative joint and disc disease, cervical and lumbar stenosis.  The physician noted that this resulted in neurological symptoms in the upper and lower extremities and moderate neck and low back pain with muscle spasms.  

The Veteran was afforded a VA spine examination in June 2009 where the Veteran reported symptoms of stiffness, numbness, loss of bladder control and constant pain.  He reported that the pain traveled throughout his neck and back and was an aching and cramping pain.  The Veteran reported the pain severity was a 9 on a scale of 1 to 10 and was exacerbated by physical activity and stress.  On examination, there was no evidence of radiation of pain, spasms or tenderness to the cervical or thoracolumbar spine.  The Veteran had normal motor and sensory functions in the lower and upper extremities.

In a November 2013 letter, a private physician indicated that the Veteran experienced chronic pain, muscle spasms, and inflammation and that the Veteran's symptoms included numbness, tingling, radiating pain into the extremities, muscle weakness, balance/equilibrium issues, chronic fatigue and bilateral shoulder instability.

The Veteran was afforded a VA examination in September 2014 where the examiner noted the Veteran's degenerative disc disease of the lumbar spine with disc herniation.  The Veteran reported daily back and neck pain.  He reported that the pain causes sleep problems and difficulty sitting for extended periods of time.  He reported that on occasion, he experiences sciatica and has pain which runs down the back of both of his legs.  On examination, the examiner noted no evidence of guarding or muscle spasms in the back; no muscle atrophy and normal reflexes.  The sensory examination was normal.

Per the August 2015 Board remand instructions, the Veteran underwent a VA examination in December 2015.  The examiner noted that the Veteran had a diagnosis of mild cervical radiculopathy.  He was currently received treatment from a chiropractor and also did massage therapy and home physical exercises.  He reported that his symptoms "comes and goes".  He reported numbness and tingling in both arms and legs and also reported numbness and tingling generally in the hands with transient pain in the upper arms.  On examination, he did not have constant pain in the bilateral upper extremities.  However, he had mild numbness and mild paresthesias in the bilateral upper extremities.  He had mild intermittent pain in the upper left extremity.  Muscle strength testing was normal in bilateral elbow flexion, elbow extension, wrist flexion, wrist extension, grip and pinch.  The Veteran did not have muscle atrophy.  Reflexes were hypoactive (1+) at the biceps, triceps and brachioradialis.  The sensory examination was normal except for decreased sensation in the fingers of the left hand.  The upper extremity nerves and radicular groups were all normal.  The Veteran's bilateral upper extremity radiculopathy impacted his ability to work as it would affect his ability to perform repetitive movements with his hands, climbing and lifting and carrying heavy items for extended periods.  The examiner concluded that it was more likely than not that the Veteran exhibited symptoms of upper extremity radiculopathy.

After reviewing evidence of record as a whole, the Board finds that the assignment of an initial rating in excess of 20 percent for the Veteran's service-connected left (minor) upper radiculopathy, assignment of an initial rating in excess of 20 percent for the period prior to December 22, 2015 for right (major) upper radiculopathy and assignment of an initial rating in excess of 30 percent for the period since December 22, 2015 for right (major) upper radiculopathy is not warranted.  

As noted above, the Veteran is currently in receipt of an initial 20 percent rating for the minor upper left extremity, an initial 20 percent rating for the period prior to December 22, 2015 and an initial 30 percent rating for the period since December 15, 2015 for the major upper right extremity under Diagnostic Code 8514 for mild and moderate incomplete paralysis of the major radial nerve. 

However, a review of the evidence does not show moderate incomplete paralysis that would warrant initial ratings in excess of 20 percent for the left upper extremity  or for the right upper extremity for the period prior to December 22, 2015 and does not show severe incomplete paralysis for the right upper extremity for the period since December 22, 2015.

Notably, on VA examinations in June 2009 and September 2014, the examiners noted that the Veteran had normal motor and sensory functions in the upper extremities.  The September 2014 VA examiner also noted that there was no muscle atrophy and normal reflexes.  Accordingly, an initial rating in excess of 20 percent is not warranted for either extremity for the period prior to December 22, 2015 as the record does not show moderate incomplete paralysis of the left upper extremity. 

As noted above, the AMC in a December 2016 rating decision, granted an increased 30 percent disability rating for the Veteran's right (major) upper radiculopathy, effective December 22, 2015 under Diagnostic Code 8514 for moderate incomplete paralysis on the major side which was based on the findings of the December 2015 VA examination.  Notably, under Diagnostic Code 8514, moderate incomplete paralysis of the minor side is the same 20 percent disability rating as mild incomplete paralysis which would account for the AMC not granting a higher initial rating in excess of 20 percent for the minor left upper extremity in its December 2016 rating decision.  



Regardless, for the period since December 22, 2105 the Board finds that the symptoms of the Veteran's bilateral upper extremity disabilities do not demonstrate severe incomplete paralysis of either upper extremity.  Notably, on the most recent VA examination in December 2015, the examiner indicated that there was only mild cervical radiculopathy while the Veteran was also found to have mild numbness and mild paresthesias in the bilateral upper extremities and only mild intermittent pain in the upper left extremity.  Accordingly, an initial rating in excess of 20 percent for the left upper extremity and an initial rating in excess of 30 percent for the right upper extremity is not warranted for the period prior to December 22, 2015 as the record does not show severe incomplete paralysis of either upper extremity. 

The Board considered other diagnostic codes pertaining to the upper extremities. However, the evidence does not show moderate incomplete paralysis of the left upper extremity and does not show evidence of moderate incomplete paralysis for the right upper extremity for the period prior to December 22, 2015.  Additionally, the evidence does not show severe incomplete paralysis for the right upper extremity for the period since December 22, 2015.  As a result, application of any other code would not result in a higher disability rating.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8719. 

There is also no identifiable period that would warrant higher ratings for peripheral neuropathy of the upper extremities.  Other than the staged ratings currently assigned, staged ratings are not appropriate.  See Fenderson, supra. 

In light of the above, a preponderance of the evidence is against the claims.  The benefit-of-the-doubt rule does not apply and the claims must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.





ORDER

Entitlement to an initial rating in excess of 20 percent for left (minor) upper radiculopathy is denied.

Entitlement to an initial rating in excess of 20 percent for the period prior to December 22, 2015 for right (major) upper radiculopathy is denied.

Entitlement to an initial rating in excess of 30 percent for the period since December 22, 2015 for right (major) upper radiculopathy is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


